Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Johnson (69,969) on May 25, 2021.
The application has been amended as follows: 

1.	(Currently  Amended) A method comprising:
receiving, by a first electronic appliance, an indication of a purchase for an item;
maintaining, by the first electronic appliance, loyalty point information associated with an account of a user;
receiving, by the first electronic appliance, order information about the item from a plurality of merchant computers;
determining, by the first electronic appliance, an offer for the item based at least in part on the loyalty point information, the order information from the plurality of merchant computers, geographic locations of merchants associated with the order information from previous orders by the user, particular payment accounts utilized by the user, and a transaction history of the user, wherein the offer is determined by applying loyalty points identified in the loyalty point information to the offer for the item identified in the order information, wherein the transaction history of the user identifies a plurality of merchants associated with the plurality of merchant computers that the user has ordered from historically, particular loyalty programs previously utilized by the user with the plurality of merchants, and monetary amounts previously utilized by the user when ordering the item;
generating, by the first electronic appliance, a plurality of authorization rules for ordering from the plurality of merchant computers based on preferences provided by the user during an enrollment process, wherein the plurality of authorization rules include identifying a transaction threshold, a particular payment account, an identity of the particular merchant for requesting authorization by an authorization computer prior to ordering the item for delivery from the particular merchant, and requiring that user input be provided via a particular second electronic appliance of a plurality of second electronic appliances 
presenting, by the first electronic appliance, the determined offer via a user interface associated with the first electronic appliance;
receiving, by the first electronic appliance and from the particular second electronic appliance, the user input confirming purchase of the item included in the determined offer based at least in part on the plurality of authorization rules and the user specified threshold;
updating, by the first electronic appliance, the loyalty point information associated with the account of the user;
identifying, by the first electronic appliance, access credentials for ordering the item from a particular merchant computer of the plurality of merchant computers based on device information associated with the first electronic appliance and the user input received from the particular second electronic appliance according to the plurality of authorization rules; and
ordering, by the first electronic appliance from the particular merchant computer, the item for delivery based on providing the access credentials to the particular merchant computer.
2.	(Original) The method of claim 1, wherein ordering the item for delivery includes identifying a location of the user.
3.	(Original) The method of claim 2, wherein the account includes the location of the user.
4.	(Original) The method of claim 1, further comprising providing, to an authorization computer, the access credentials for an authorization request.
5.	(Previously presented) The method of claim 4, wherein the authorization request is signed by a private key maintained by the first electronic appliance.
6.	(Original) The method of claim 4, wherein ordering the item for delivery is based at least in part on receiving, from the authorization computer, an authorization response based on the authorization request.
7.	(Previously presented) The method of claim 1, wherein receiving the user input confirming the purchase of the item included in the determined offer includes utilizing the loyalty points to complete the purchase.
8.	(Previously Presented) The method of claim 1, wherein identifying, by the access credentials for ordering the item from the particular merchant computer is further based on comparing the device information of the first electronic appliance to enrollment information maintained by a service provider computer.

10.	(Previously Presented) The method of claim 9, wherein a frequency of the periodic request is based on the preferences specified by the user.
11.	(Previously presented) The method of claim 1, further comprising:
generating, by the first electronic appliance, an advertisement for one or more other items based on an item category of the item and the one or more other items; and
presenting, by the first electronic appliance, the advertisement for the one or more other items.
12.	(Canceled).
13.	(Canceled) 
14.	(Canceled).
15.	(Currently  Amended) A first electronic appliance comprising:
a processor; and
a memory element including instructions that, when executed with the processor, cause the first electronic appliance to, at least:
maintain loyalty point information for an account of a user;
receive, from a service computer, user profile information for the user identifying activity of the user with one or more merchants offering an item;
request, from a plurality of merchant computers, offer information for the item based at least in part on the user profile information;
determine an offer for the item based at least in part on the loyalty point information and the offer information from the plurality of merchants, geographic locations of merchants associated with order information from previous orders by the user, particular payment accounts utilized by the user, and a transaction history of the user, wherein the offer is determined by applying loyalty points identified in the loyalty point information to the offer for the item from a merchant of the one or more merchants, and wherein the transaction history of the user identifies a plurality of merchants associated with the plurality of merchant computers that the user has ordered from historically, particular loyalty programs previously utilized by the user with the plurality of merchants, and monetary amounts previously utilized by the user when ordering the item;
generate a plurality of authorization rules for ordering from the plurality of merchants based on preferences provided by the user during an enrollment process, wherein the plurality of authorization rules include identifying a transaction threshold, a particular payment account, an identity of the particular merchant for requesting authorization by an authorization computer prior to ordering the item for delivery from the particular merchant, and requiring that user input be provided via a particular second electronic appliance of a plurality of second electronic appliances associated with the user prior to ordering the item for delivery based at least in part on a user specified threshold of a transaction for the item, the user input confirming ordering of the item;
in response to presenting, by the first electronic appliance, the offer to the user:
receive, from the particular second electronic appliance, the user input from the user selecting a payment option for the offer of the item from the merchant based at least in part on the plurality of authorization rules and the user specified threshold, the payment option including at least one of the loyalty points identified in the loyalty point information for the account of the user or access credentials that are associated with a payment account of the user, the access credentials identified based at least in part on the user input received from the particular second electronic appliance according to the plurality of authorization rules;
transmit, to a merchant computer of the merchant, payment information corresponding to the payment option received from the user for ordering the item; and
transmit, to the merchant computer of the merchant, delivery information for delivering the item to the user based at least in part on the user profile information.
16.	(Currently Amended) A method, comprising:
receiving, by a first electronic appliance, a query for offers of an item;
maintaining, by the first electronic appliance, loyalty point information associated with an account of a user;
receiving, by the first electronic appliance and from a plurality of merchant computers, order information about the item;
determining, by the first electronic appliance, an offer for the item based at least in part on the loyalty point information, the order information from the plurality of merchant computers, geographic locations of merchants associated with the order information from previous orders by the user, particular payment accounts utilized by the user, and a transaction history of the user, wherein the offer is determined by applying loyalty points identified in the loyalty point information to the offer for the item identified in the order information, wherein the transaction history of the user identifies a plurality of merchants associated with the plurality of merchant computers that the user has ordered from historically, particular loyalty programs previously utilized by the user with the plurality of merchants, and monetary amounts previously utilized by the user when ordering the item;
generating, by the first electronic appliance, a plurality of authorization rules for ordering from the plurality of merchant computers based on preferences provided by the user during an enrollment plurality of authorization rules include identifying a transaction threshold, a particular payment account, an identity of the particular merchant for requesting authorization by an authorization computer prior to ordering the item for delivery from the particular merchant, and requiring that user input be provided via a particular second electronic appliance of a plurality of second electronic appliances associated with the user prior to ordering the item for delivery based at least in part on a user specified threshold of a transaction for the item, the user input confirming ordering of the item;
receiving, by the first electronic appliance and from the particular second electronic appliance, the user input confirming purchase of the item included in the determined offer based at least in part on the plurality of authorization rules and the user specified threshold;
updating, by the first electronic appliance, the loyalty point information associated with the account of the user based at least in part on the user input;
identifying, by the first electronic appliance, access credentials for ordering the item included in the determined offer from a particular merchant computer of the plurality of merchant computers, the access credentials associated with the account of the user and identified based on the user input received from the particular second electronic appliance according to the plurality of authorization rules; and
ordering, by the first electronic appliance, the item for delivery based on providing the access credentials to the particular merchant computer.
17.	(Canceled)
18.	(Previously presented) The method of claim 16, wherein receiving order information from the plurality of merchant computers about the item is based at least in part on a geographic distance between a location of the first electronic appliance associated with the user and a merchant associated with at least one of the plurality of merchant computers.
19.	(Original) The method of claim 16, wherein the access credentials identify a payment account associated with the user.
20.	(Original) The method of claim 16, further comprising presenting the determined offer to the user before a certain time period expires, the certain time period identified based on when the query for offers of the item was received.

Reasons for Allowance


Claims 1-11, 13, 15, 16 and 18-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims are eligible under 35 USC 101 because they do not describe an abstract idea. The claims are directed to a platform and process enabling an electronic appliance to locally store payment credentials, loyalty point information, receive price comparison information for an item, redeem rewards or loyalty points to determine a best offer for the item, and enable delivery of said item to a user with minimal user interaction. The claim limitations do not fall within the enumerated groupings: Mathematical concepts, mental processes, nor certain method of organizing human activity.
Based on this disclosure, the examiner considers this a clear recitation of a technical problem in the art. Furthermore, as per the specification [0002], a clear improvement has been made to the user’s shopping experience because they are now informed of about the best offer while attempting to complete secure purchases using devices or appliances. 
The Examiner notes that the above disclosure along with additional limitations are included in the pending claim language, and based on said disclosure in the specification, it is clear that these steps being performed represent a solution to the described problems earlier in the specification.
With regard to the previous rejection under 35 USC 103, none of the prior art, neither singularly nor in combination show: generating, by the first electronic appliance, a plurality of authorization rules for ordering from the plurality of merchant computers based on preferences provided by the user during an enrollment process, wherein the plurality of authorization rules include identifying a transaction threshold, a particular payment account, an identity of the particular merchant for requesting authorization by an authorization computer prior to ordering the item for delivery from the particular merchant, and requiring that user input be provided via a particular second electronic appliance of a plurality of second electronic appliances associated with the user prior to ordering the item for delivery based at least in part on a user specified threshold of a transaction for the item, the user input confirming ordering of the item; receiving, by the first electronic appliance and from the particular second electronic appliance, the user input confirming purchase of the item included in the determined offer based at least in part on the plurality of authorization rules and the user specified threshold;
After an exhaustive search, the only pertinent reference that the Examiner can consider is the prior art reference of Cummins et al. (2016/0140526)  which teaches an electronic appliance device capable of ordering of products. Cummins did not teach “determining, by the first electronic appliance, an offer for the item based at least in part on the loyalty point information, the order information from the plurality of merchant computers, geographic locations of merchants associated with the order information from previous orders by the user, particular payment accounts utilized by the user, and a transaction history of the user.” Additionally, previously cited Caiman et al. (2013/0046624) nor Cotterill (2013/0082819) taught the cited limitations “generating, by the first electronic appliance, a plurality of authorization rules for ordering from the plurality of merchant computers based on preferences provided by the user during an enrollment process, wherein the plurality of authorization rules include identifying a transaction threshold, a particular payment account, an identity of the particular merchant for requesting authorization by an authorization computer prior to ordering the item for delivery from the particular merchant, and requiring that user input be provided via a particular second electronic appliance of a plurality of second electronic appliances associated with the user prior to ordering the item for delivery based at least in part on a user specified threshold of a transaction for the item, the user input confirming ordering of the item; receiving, by the first electronic appliance and from the particular second electronic appliance, the user input confirming purchase of the item included in the determined offer based at least in part on the plurality of authorization rules and the user specified threshold.”
Lastly, an exhaustive non patent literature search was conducted and found: Samuel Greengard, "Consumer Devices Get Smart," in The Internet of Things , MIT Press, 2015, pp.79-110. This reference teaches a smart appliance that can detect when food has run out and it is time to order more. But does not teach “determining, by the first electronic appliance, an offer for the item based at least in part on the loyalty point information, the order information from the plurality of merchant computers, geographic locations of merchants associated with the order information from previous orders by the user, particular payment accounts utilized by the user, and a transaction history of the user, wherein the offer is determined by applying loyalty points identified in the loyalty point information to the offer for the item identified in the order information”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681